Dismissed and Opinion Filed March 24, 2022




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-01107-CR

                         EX PARTE EDRICK PAUL FULLER

                  On Appeal from the Criminal District Court No. 3
                               Dallas County, Texas
                       Trial Court Cause No. WX21-93010-J

                            MEMORANDUM OPINION
                       Before Justices Myers, Osborne, and Nowell
                               Opinion by Justice Nowell
       Edrick Paul Fuller appeals from the trial court’s ruling, reflected only in a

docket sheet entry, denying his pretrial application for writ of habeas corpus

asserting the State has violated his right to a speedy trial. Because there is no written

order, we dismiss the appeal.1

       Appellant has the right to appeal the trial court’s habeas decision when the

trial court enters an appealable order. See TEX. R. APP. P. 25.2(a)(2), 26.2(a). The



   1
     The current writ appeal, writ cause no. WX21-93010-J, arises from trial court cause no. F20-42206-
J, which was dismissed because of a defective indictment. A second writ appeal, writ cause no. WX21-
93020-J, arises from a reindictment of the offense in trial court cause no. F21-00491-J. Writ cause no.
WX21-93020-J was also appealed to this court, and that appeal has been dismissed. See Ex parte Fuller,
No. 05-21-01178-CR, 2022 WL 304705 (Tex. App.—Dallas Feb. 2, 2022, no pet.) (mem. op., not
designated for publication).
trial court “enters” an appealable order by signing a written order. See State v.

Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (concluding court of

appeals has no jurisdiction over State’s appeal until there is signed written order);

State ex rel. Sutton v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (orig.

proceeding) (determining that trial court has not entered order justifying appeal until

written order is signed); see also Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.

App. 1993) (defendant’s timetable for filing notice of appeal from adverse habeas

decision begins when appealable order signed).

      The clerk’s record, filed on January 6, 2022, does not contain a signed written

order documenting the trial court’s ruling on appellant’s habeas application. In his

brief, filed March 1, 2022, appellant acknowledges that there is no written order in

this case. Nevertheless, appellant contends the Court has jurisdiction over this case

because, according to appellant, the trial court told him that the docket entry was a

sufficient order. The State’s response brief urges the Court to dismiss the appeal for

want of a written order.

      A docket sheet entry does not qualify as an appealable order sufficient to

confer jurisdiction for appellate review. See State v. Shaw, 4 S.W.3d 875, 878 (Tex.

App.—Dallas 1999, no pet.). Because the trial court has not signed and entered an

appealable order in the habeas proceeding, appellant’s notice of appeal does not

confer jurisdiction upon the Court. See Sanavongxay, 407 S.W.3d at 259; Henderson



                                         –2–
v. State, 153 S.W.3d 735, 735–36 (Tex. App.—Dallas 2005, no pet.); Ex parte

Evans, 611 S.W.3d 86, 88 (Tex. App.—Waco 2020, no pet.).

      Finding no basis for this Court to exercise jurisdiction, we dismiss this appeal.

We deny as moot the State’s pending motion seeking to supplement the record on

appeal with the reindictment.




                                            /Erin A. Nowell//
                                            ERIN A. NOWELL
211107f.u05                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EX PARTE EDRICK PAUL                        On Appeal from the Criminal District
FULLER                                      Court No. 3, Dallas County, Texas
                                            Trial Court Cause No. WX21-93010-
No. 05-21-01107-CR                          J.
                                            Opinion delivered by Justice Nowell.
                                            Justices Myers and Osborne
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 24th day of March, 2022.




                                      –4–